United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-1624
                       ___________________________

                             Olando Juwan Thomas

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

   James Banks, Warden, Varner Unit, ADC; Joe Page, III, Treatment Warden,
Varner Unit, ADC; Gary Ralls, Chaplain, Varner Unit, ADC; H. Powers, Chaplain,
              Varner Unit, ADC; D. Davis, Lt., Varner Unit, ADC

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                        Submitted: November 17, 2014
                          Filed: November 25, 2014
                                 [Unpublished]
                                ____________

Before WOLLMAN, BYE, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.
      Olando Juwan Thomas appeals the district court’s1 adverse grant of summary
judgment on his 42 U.S.C. § 1983 complaint. After de novo review, see Beaulieu v.
Ludeman, 690 F.3d 1017, 1024 (8th Cir. 2012), we reject Thomas’s arguments for
reversal as follows.

        We agree with the district court that Thomas did not create a genuine issue of
material fact as to whether Lt. D. Davis was deliberately indifferent, as Thomas’s
medical authorization did not restrict him from work or from wearing sandals at work,
and he did not submit evidence of the work environment or risks of injury from
working in such shoes. See Fed. R. Civ. P. 56(a); Farmer v. Brennan, 511 U.S. 825,
834, 837-38, 847 (1994) (official violates Eighth Amendment if he knows of and
disregards substantial risk of serious harm to inmate health or safety); Nelson v. Corr.
Med. Servs., 583 F.3d 522, 528-29 (8th Cir. 2009) (en banc) (outlining two-prong
deliberate-indifference test); Choate v. Lockhart, 7 F.3d 1370, 1374 (8th Cir. 1993)
(officials are deliberately indifferent when they knowingly compel prisoners to
perform physical labor that is beyond their strength, dangerous to health, or unduly
painful; mere negligence or inadvertence, however, does not satisfy deliberate-
indifference test). Thomas also failed to establish supervisory liability against Warden
James Banks, see Williams v. Davis, 200 F.3d 538, 538-39 (8th Cir. 2000) (per
curiam) (absent constitutional violation, there is no basis for § 1983 liability against
supervisors); and his allegation that Banks improperly investigated his grievance
failed to state a claim, see Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993) (per
curiam) (prison officials’ failure to process or investigate grievances, without more,
is not actionable under § 1983). The magistrate judge properly entered final judgment
under 28 U.S.C. § 636(c) without first offering Thomas an opportunity to object, see
Roell v. Withrow, 538 U.S. 580, 585 (2003) (referral under § 636(c) gives magistrate
judge full authority over dispositive motions, conduct of trial, and entry of final

      1
        The Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-
judgment, without district court review); and properly entered final judgment without
sua sponte allowing Thomas to amend his complaint.

      The judgment is affirmed.
                      ______________________________




                                         -3-